Case 2:20-bk-21020-BR     Doc 242 Filed 07/15/21 Entered 07/15/21 13:15:01                 Desc
                            Main Document Page 1 of 2

  1 TIMOTHY J. YOO (SBN 155531)
      tjy@lnbyb.com
  2 CARMELA T. PAGAY (SBN 195603)
      ctp@lnbyb.com
  3 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.                   FILED & ENTERED
    10250 Constellation Boulevard, Suite 1700
  4 Los Angeles, CA 90067
    Telephone: (310) 229-1234                                         JUL 15 2021
  5 Facsimile: (310) 229-1244
  6 Attorneys for Jason M. Rund                                  CLERK U.S. BANKRUPTCY COURT
                                                                 Central District of California
      Chapter 7 Trustee                                          BY fortier    DEPUTY CLERK
  7
  8                        UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA
  9
                                 LOS ANGELES DIVISION
 10
       In re                                        Case No. 2:20-bk-21020-BR
 11
       THOMAS VINCENT GIRARDI,                      Chapter 7
 12
                                                    ORDER GRANTING CHAPTER 7
 13                                Debtor.          TRUSTEE'S MOTION PURSUANT TO
                                                    RULE 2004 OF THE FEDERAL RULES
 14                                                 OF BANKRUPTCY PROCEDURE FOR
                                                    AN ORDER COMPELLING ROBERT
 15                                                 GIRARDI TO APPEAR FOR
                                                    EXAMINATION AND TO PRODUCE
 16                                                 DOCUMENTS
 17                                                 [No Hearing Required Pursuant to Local
                                                    Bankruptcy Rule 2004-1]
 18
 19                                                 Proposed Examination Date and Place
                                                    Date: September 3, 2021
 20                                                 Time: 9:30 a.m.
                                                    Place: 800 S. Figueroa Street, Suite 1260
 21                                                         Los Angeles, CA 90017

 22                                                 Proposed Document Production Date and
                                                    Place
 23                                                 Date: September 3, 2021
                                                    Time: 9:30 a.m.
 24                                                 Place: 800 S. Figueroa Street, Suite 1260
                                                            Los Angeles, CA 90017
 25
 26
 27
 28

                                                1
Case 2:20-bk-21020-BR         Doc 242 Filed 07/15/21 Entered 07/15/21 13:15:01             Desc
                                Main Document Page 2 of 2

  1           The Court, having considered the motion (“Motion”) filed by Jason M. Rund, the duly-

  2 appointed, qualified, and acting Chapter 7 Trustee ("Trustee"), for Thomas Vincent Girardi,
  3 debtor herein, for the entry of an order, pursuant to Federal Rule of Bankruptcy Procedure 2004
  4 and Local Bankruptcy Rule 2004-1, authorizing the Trustee to examine and to require the
  5 production of documents by Robert Girardi (“Robert”) and to issue a subpoena compelling
  6 Robert’s appearance for an oral examination and directing Robert’s production of documents,
  7 no motion for a protective order having been timely filed by Robert, and for good cause
  8 appearing therefore, the Court HEREBY ORDERS AS FOLLOWS:
  9           1.      The Motion is hereby granted in its entirety;

 10           2.      The Trustee is hereby authorized to issue a subpoena compelling Robert to

 11 appear for an oral examination as to the full scope of matters covered by Rule 2004(b) of the
 12 Federal Rules of Bankruptcy Procedure and to produce and/or permit inspection of the
 13 documents requested in the subpoena; and
 14           3.      The Court reserves jurisdiction to award sanctions against Robert should he fail

 15 to comply with the subpoena.
 16           IT IS SO ORDERED.

 17
 18                                                  ###

 19
 20
 21
 22
 23
 24
      Date: July 15, 2021
 25
 26
 27
 28

                                                       2
